DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election of the invention of Group I, claims 1-8 in the reply filed on 5/02/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The Election/Restrictions requirement is therefore made FINAL.  Claims 9-20 are withdrawn from further consideration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogino et al. (US 2002/0021111 A1).

Regarding claim 1, Ogino et al. discloses a Battery Management System (BMS) semiconductor device having a leakage current detection function, the BMS semiconductor device comprising: a comparator (73) configured to compare a voltage of a balancing terminal (71) connected to a positive voltage terminal (Thru diode 4) of a battery cell (2) and a voltage of a lower sensing terminal (At the center of star formed of three phases) connected to a negative voltage terminal (At the center of the three phases, the voltage is ground/virtual ground, it is negative voltage terminal) of the battery cell (2) and to output a result of the comparing (Vco); an Analog to Digital Converter (Par. [055], element 73 compares analog voltage of element 72, provides a binary pulse signal, it is ACD) connected to an upper sensing terminal and the lower sensing terminal and configured to sense a voltage difference between the upper sensing terminal connected to the positive voltage terminal of the battery cell and the lower sensing terminal (Fig. 6); and a leakage current determining unit (5) connected to the ADC and the comparator (73) and configured to set a variable threshold value according to the voltage difference sensed by the ADC (Par. [022]) and to determine whether a leakage current is generated by use of the result of the comparing in the comparator and the variable threshold value.  
Regarding claim 2, Ogino et al. discloses the variable threshold value includes an overvoltage threshold value (Par. [022]) and a low-voltage threshold value.  
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        

May 25, 2022